AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modif“led) Page 1 of l

UNITED STATES DISTRICT COURT
soUTHERN DISTRICT oF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or After November l, 1987)

Juan Femando MerinO_FIOreS Case Number: 3:18-mj-22327-RNB

Sara Marie Peloquin

Dejéndant 's Attorany _ pp
§§\?i` de ’

14

 
   

REGISTRATION NO. 80206298

 

 

 

 

 

 

 

THE DEFENDANT:
pleaded guilty to count(s) 1 0f COmplath .i~r.,,.“,~.._m_~__~__r".i_,_,_i
E Was found guilty to count(s) §Quiiiii'§ ' = 1 :'J.:::.' or await-pauls
after a plea of not guilty. ‘ w ““ " ' ' ’~l"::“"'l'~
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):
Title & Section Nature of ()ffense Count Number§s[
8:1325(a)(2) ILLEGAL ENTRY (Misdemeanor) 1

|:| The defendant has been found not guilty on count(s) _
|:| Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: $10 WAIVED Fine: WAIVED y

E| Court recommends USMS, ICE or DHS or other arresting agency return all property and-all documents in
the defendant’s possession at the time of arrest upon their deportation or removal

Court recommends defendant be deported/removed with relative. Elizabeth Merino-Ortiz charged in case

18m]`22338-RNB.
IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

United States Attorney of any material change in the defendant's economic circumstances

Monday, 0ctober 29, 2018
Date of Imposition of Sentence

W

HUNO“RABL'E RO'BERT N. BLOCK
UNITED sTATEs MAGisTRATE JUDGE

3:18-mj-22327-RNB

 

 

